         dcvVcs- recMdi




        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
                                                     -X


        pRLANDO DE LA TORRE CEPEDA and CARLO
        PLATA, on behalf of themselves and others similarly
        situated,

                                Plaintiffs,
                                                                  ORDER ADOPTING
             -against-                                              REPORT AND
                                                                  RECOMMENDATION
        ISENATOR CONSTRUCTION GROUP,INC.
        |bnd ATIQ REHMAN,                                         18-CV-1045 (SJ)(JO)

         I                  Defendants,
        ii                                            X




                    APPEARANCES

                    Pardalis Nohavicka LLP
                    35-10 Broadway
                    Suite 200
                    Astoria, NY 11106
                    By:    Anastasi Pardalis
                           Joseph D. Nohavicka
                    Attorneysfor Plaintiffs

                    Lewis Brisbois Bisgaard & Smith LLP
                    77 Water Street
                    Suite 2100
                    New York, NY 10005
                    By:    Ariadne Anna Panagopoulou Alexandrou
                    Attorneysfor Plaintiffs

                    Criscione Ravala LLP
                    250 Park Avenue
                    7th Floor
                    New York, NY 10177
                    By:   M. Salman Ravala

P-049                                                 1
        JOHNSON,Senior United States District Judge:

               On March 8, 2019, the Magistrate Judge issued a Report and

        Recommendation reviewing the settlement proposal by the parties,,

        pursuant to Cheeks v. Freeport Pancake House. Inc.. 796 F.3d 199(2d Cir.

        2015)recommending that this Court adopt the settlement agreement with

        the modification that the Court "court reduce the fee and cost allocation by

        $33.30, to $7,716.70." Sua Sponte Report and Recommendation, Dkt. Entry

        Dated 3/8/2019.


                A district court judge may designate a magistrate judge to hear and

        determine certain motions pending before the Court and to submit to the

        Court proposed findings of fact and a recommendation as to the disposition

        of the motion.      28 U.S.C. 636fb)n). Within 10 days of service of

        the recommendation, any party may file written objections to the

        magistrate's report.     id The Court is not required to review, under a de

        novo or any other standard, the factual or legal conclusions of the

        magistrate judge as to those portions of the report and recommendation to

        which no objections are addressed. See Thomas v. Am.474 U.S. 140, 150

        (1985). In addition, failure to file timely objections waives the right to

        appeal the magistrate's decision. S^ 28 U.S.C. § 636(b)(1); Small v. Sec'v

        ofHealth& Human Servs.. 892 F.2d 15, 16(2d Cir. 1989).




P-049
               The Report was entered on March 8, 2019, and the parties were

        given until March 22, 2019 to file any objections. No objections to the R&R

        have been filed.


               Upon review of the recommendations, the Court adopts the R&R in

        its entirety and approves the settlement. The settlement will be distributed

        in accordance with the settlement as follows


        a) Plaintiff de la Torre will receive a sum of$5,314.00;
        b)Plaintiff Plata will receive a sum of $3,116.00;
        c) Plaintiff Martinez will receive a sum of $5,820.00; and
        d) Plaintiffs' Counsel will receive a sum of $7,716.70.(representing
        attorney's fees and costs).

        The Clerk of the Court is directed to close the case.


        SO ORDERED.
                                                    s/ Sterling Johnson Jr.
               Dated: July 12, 2019
               Brooklyn, NY                         Sierling J(^soh>3r., U.S.DlJ




P-049
